772 F.2d 909
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THOMAS E. WILLS, PLAINTIFF-APPELLANT,v.ROBERT BROWN; THEODORE KOEHLER; LARRY THORNTON; JOE MCMILAH;WILLIAM JOHNSON; DENNIS HICKEY; AND CHARLESANDERSON, DEFENDANTS-APPELLEES.
NO. 85-1600
United States Court of Appeals, Sixth Circuit.
8/29/85

E.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE: MARTIN, JONES and WELLFORD, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant has appealed from an order and judgment transferring his civil rights action to another district court and dismissing one of seven defendants.  The portion of the order transferring the action is interlocutory and nonappealable.  Auerbach v. United States, 347 F.2d 742 (5th Cir. 1965) (per curiam); Lemon v. Druffel, 253 F.2d 680, 683 (6th Cir. 1958), cert. denied, 358 U.S. 821 (1959).  The other portion of the order dismissing one defendant is not final and appealable since it did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983); McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Co. v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9 d)(1), Rules of the Sixth Circuit.